United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2316
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Clarence C. Garretson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                            Submitted: January 12, 2018
                              Filed: January 23, 2018
                                   [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Clarence Garretson challenges the sentence the
district court1 imposed following his guilty plea to transporting minors in interstate


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
commerce with the intent to engage in criminal sexual activity. His counsel has
moved to withdraw and submitted a brief under Anders v. California, 386 U.S. 738
(1967), discussing the reasonableness of the sentence. Garretson has filed a pro se
supplemental brief, in which he argues that the district court did not properly consider
the 18 U.S.C. § 3553(a) factors; and that the statute of conviction provides for a
sentence that is “grossly disproportionate” to the offense, and is overly broad.

       As to the reasonableness of the sentence, we conclude that the district court did
not abuse its discretion, as it properly considered the section 3553(a) factors; there
was no indication that it overlooked a relevant factor, or committed a clear error of
judgment in weighing relevant factors, see United States v. David, 682 F.3d 1074,
1077 (8th Cir. 2012) (standard of review); United States v. Wohlman, 651 F.3d 878,
887 (8th Cir. 2011); and the sentence was within the Guidelines range, see United
States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).

      As to Garretson’s pro se arguments, we conclude that a life sentence is not
grossly disproportionate to the crimes, given the number of victims, the severity of the
abuse, and the span of time over which the abuse occurred, see United States v. Scott,
610 F.3d 1009, 1017 (8th Cir. 2010) (standard of review); and that the statute is not
overly broad, see United States v. Billiot, 785 F.3d 1266, 1269 (8th Cir. 2015)
(standard of review).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), and have found no non-frivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and affirm.
                      ______________________________




                                          -2-